Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: There are TWO GROUPS of species FROM WHICH Applicant must elect, (i.e., Applicant must elect a single species from EACH of the below two Groups of species).
Group I species (as to shaped element):
Fig. 1;
Fig. 2;
Fig. 3;
Fig. 8B;
Fig. 8C;
Fig. 9;
Fig. 10A;
Fig. 10B;
Fig. 12;
Fig. 13. 
Group II species (as to formwork system):
 Fig. 4;
Fig. 6;
Fig. 11;

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: at least, claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Each of the Group I species lack the same or corresponding special technical features with species Fig. 1 directed to a shaped element possessing an opening within a smooth extension; species Fig. 2 directed to a shaped element possessing an opening within an extension and reinforcing rib; species Fig. 3 directed to a shaped element possessing an opening within a smooth extension with the opening of an elongated shape; species Fig. 8B directed to a shaped element possessing a pair of openings along an upper part connected to a lower part; species Fig. 8C directed to a shaped element possessing an upper slit opening and rounded sides; species Fig. 9 directed to a shaped element possessing an upper slit opening and lower part extending on both sides; species Fig. 10A directed to a shaped element possessing an opening and lower part extending on both sides; species Fig. 10B directed to a shaped element possessing a slit opening on two sides with lower part extending on both sides; species Fig. 12 directed to a shaped element possessing an elongated opening within a smooth extension and tapered lower part; species Fig. 13 directed to a shaped element possessing a pair of latching lugs. 
Each of the species within Group II lack unity of invention because the groups do not share the same or corresponding technical feature. with species Fig. 4 directed to a form holding shaped element with wire on one side of a substructure; species Fig. 6 directed to a form holding shaped elements with strip having tensioning mechanism on opposite sides of a substructure. species Fig. 11 directed to a form holding shaped element on one side of a substructure with another shaped element on an opposite side of the substructure and attached thereto.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                   /MICHAEL SAFAVI/                                                                   Primary Examiner, Art Unit 3631                                                                                                                                     


































MS
August 30, 2022